DETAILED ACTION
1.	Claims 1-16 of U.S. Application 16/385986 filed on August 6, 2021 are presented for examination. Claims 13-16 are withdrawn.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments filed August 6, 2021 have been fully considered but they are not persuasive.
	Regarding amended claim 1, the applicant argued on page 7 that the examiner agreed that figure 13 of the Medney reference is incorrect during a telephone call on or about July 8, 2021.
	The examiner respectfully disagrees and pointed out that after receiving a telephone call from the applicant’s representative the examiner recommended setting up an interview with an agenda to discuss the merits of the rejection.  The applicant asked about the connecting structure of the struts and examiner pointed that upon cursory review it appears that holes are drilled into the identified struts of annotated figure 13 to provide electrical isolation, however that examiner pointed that he has not reviewed that prior art in entirety and no agreement was reached.
	Regarding amended claim 1, the applicant argues on pages 8-10 that the first and second struts and first and second sliding tracks cannot be monolithically connected to one another, because Medney teaches individual conductors 28 providing an electrical connection to one conductive strip or an isolated commutator segment.


    PNG
    media_image1.png
    211
    611
    media_image1.png
    Greyscale

	Regarding amended claim 1, the applicant’s argument on page 10 that Medney cannot be modified is moot since in the rejection of claim 1 Medney is not modified and the applicant provides no specific details regarding the Medney reference but merely a blanket statement that it cannot be modified.
Regarding amended claim 3, the applicant’s argues on page 11 that element 44 recited in the prior rejection of claim is not monolithic with the track arrangement.
The examiner points out that in the current rejection element 44 is not used to recite the claimed connector.  The claimed connector is recited in annotated fig. 13 below and it is monolithic with the track arrangement.

The examiner disagrees and points that regarding amended claim 4, Medney discloses (see figs. 5, 8 and 13 below) wherein struts from said plurality of struts (see annotated fig. 13 below) form multiple groups of struts, each group of struts containing multiple struts and respectively corresponding to a different sliding track (22, 24) from the plurality of sliding tracks, a first group of struts containing said first strut (see annotated fig. 13 below), the second group of struts containing said second strut (see annotated fig. 13 below) (since several slip rings/sliding tracks 24 may be provided for one conductor strip 28 and there are multiple conductor strips, see figs. 12 and 13, col. 3: 35-43) (col. 3: 1-59).
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medney (U.S. Patent No. 2967283).
	Regarding claim 1, Medney discloses (see figs. 5, 8 and 13 below) a monolithic sliding track component (40, 22, 24, 26, 18, 28, see fig. 13, col. 1: 59-72, col. 3: 27-31) comprising: 

a plurality of struts (see annotated fig. 13 below), each strut from said plurality of struts (see annotated fig. 13 below) corresponding to a different sliding track (22, 24) from the plurality of sliding tracks (22, 24) and attached to an inner side of said sliding track (22, 24) (col. 3: 1-59), 
wherein a first strut (see annotated fig. 13 below) corresponding to a first sliding track (see annotated fig. 13 below) and a second strut (see annotated fig. 13 below) corresponding to a second sliding track (see annotated fig. 13 below) are monolithically connected with one another such that said first and second sliding tracks (see annotated fig. 13 below) from the plurality of sliding tracks are monolithically interconnected through and with said first and second struts (see annotated fig. 13 below) to be held in a fixed spatial relation (since several slip rings/sliding tracks 24 can by connected to one conductive strip 28, see fig. 13, col. 3: 35-43) (col. 3: 1-59), 
wherein the monolithic sliding track component 40, 22, 24, 26, 18, 28) includes a metal or an electrically conductive material (col. 3: 1-59).

    PNG
    media_image2.png
    469
    661
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    524
    1036
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    334
    388
    media_image4.png
    Greyscale

Regarding claim 2/1, Medney discloses (see figs. 5, 8 and 13 above) a plurality of layers (track component 22, 24 formed of a plurality of coated layers and electroplated layers, see col. 2: 65-72, col. 3: 1-59) that have been molded, sintered (molded or sintered are considered product by process limitations, the processes of molding or sintering are not given patentable weight in this apparatus claim.  Though formed of a different process Medney teaches a plurality of layers thermally connected together, see below for product by process MPEP citation), or thermally connected together (col. 2: 65-72, col. 3: 1-59).
The Examiner points out the limitation of “molded” and “sintered” are considered as a product-by-process limitations. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a 
Regarding claim 3/1, Medney discloses (see figs. 5, 8 and 13 above) at least one connector (see annotated fig. 13 above) that is in electrical contact and in monolithic mechanical contact with at least one of the sliding tracks (22, 24), the at least one connector (see annotated fig. 13 above) extending parallel to the center axis aside from the center axis (col. 3: 1-59; col. 4: 1-15).
Regarding claim 4/1, Medney discloses (see figs. 5, 8 and 13 above) wherein struts from said plurality of struts (see annotated fig. 13 above) form multiple groups of struts, each group of struts containing multiple struts and respectively corresponding to a different sliding track (22, 24) from the plurality of sliding tracks, a first group of struts containing said first strut (see annotated fig. 13 above), the second group of struts containing said second strut (see annotated fig. 13 above) (since several slip rings/sliding tracks 24 may be provided for one conductor strip 28 and there are multiple conductor strips, see figs. 12 and 13, col. 3: 35-43) (col. 3: 1-59).
Regarding claim 8/1, Medney discloses (see figs. 5, 8 and 13 above) at least one of the sliding tracks (22, 24) of the plurality of siding tracks (22, 24) comprises a sliding surface that is coated or plated or bare (bare exposed surface, see col. 3: 30-35).
Regarding claim 10/1, Medney discloses (see figs. 5, 8 and 13 above) a main support component (18) extending co-axially with the center axis, wherein each of said first and second struts (26, fig. 6) directly and monolithically radially connects a 
Regarding claim 11/10/1, Medney discloses (see figs. 5, 8 and 13 above) the main support component (18) is a rod oriented along the center axis (col. 3: 1-59).
Regarding claim 12/1, Medney discloses (see figs. 5, 8 and 13 above) a slipring module (title) comprising an insulating body (20) and the monolithic sliding track component (40, 22, 24, 26, 18, 28), wherein the monolithic sliding track component (40, 22, 24, 26, 18, 28) is at least partially embedded into the insulating body (20) (col. 3: 21-35).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Medney in view Osawa et al (Osawa) (U.S. PGPub No. 20140084745).
Regarding claim 7/1, Medney teaches the device of claim 1 but does not explicitly teach at least one of the sliding tracks of the plurality of sliding tracks comprises at least one holding structure that includes at least one of a recess formed on a surface of said at least one of the sliding track that faces a neighboring sliding track, 
However, Osawa teaches (see fig. 2 below) at least one of the sliding tracks (12) of the plurality of sliding tracks (12) comprises at least one holding structure (15) that includes at least one of a recess (17) formed on a surface of said at least one of the sliding track (12) that faces a neighboring sliding track (17), and a protrusion (16) formed on a radially inner surface of said at least one of the sliding tracks (12) (¶ 39) in order to increase the engagement force between the track and the insulation (Osawa, ¶ 94).

    PNG
    media_image5.png
    494
    730
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Medney .
8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Medney in view Rector (U.S. Patent No. 3126596).
Regarding claim 9/1, Medney teaches the device of claim 1 but does not explicitly teach at least one of the sliding tracks of the plurality of sliding tracks comprises at least one V-groove formed in a sliding surface of said sliding track from the plurality of sliding tracks.
However, Rector teaches (see fig. 2 below) at least one of the sliding tracks (42-45) of the plurality of sliding tracks (42-45) comprises at least one V-groove (48) formed in a sliding surface of said sliding track from the plurality of sliding tracks (col. 3: 18-25) in order to provide guide means for brushes, thereby improving dependability (Rector, col. 3: 18-25).

    PNG
    media_image6.png
    321
    897
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Medney and provide at least one of the sliding tracks of the plurality of sliding tracks comprises at least one V-groove formed in a sliding surface of said sliding track from the plurality of sliding tracks as taught by Rector in order to provide guide means for brushes, thereby improving dependability (Rector, col. 3: 18-25).
Allowable Subject Matter
9.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- wherein each of the first strut (111) and the second strut (112) comprises a respectively- corresponding fracture element (150) at a respectively-corresponding end 

    PNG
    media_image7.png
    503
    585
    media_image7.png
    Greyscale

Regarding claim 6 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- at least one fracture element (150) between at least one of a) the first strut (111) and the second strut (112), b) a strut of the plurality of struts (111, 112, 121, 122, 131, 132) and a sliding track of the plurality of sliding tracks (110, 120, 130, 115, 125, 135); and c) a strut of the plurality of struts (111, 112, 121, 122, 131, 132) and at least one connector (114, 124, 134) that in electrical contact and in monolithic mechanical .
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834